Citation Nr: 1329537	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  10-16 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Entitlement to service connection for a disorder of the 
upper extremities, originally claimed as bilateral elbow 
pain with paralysis of hands.

3. Entitlement to a urinary tract disorder.

4. Entitlement to a higher (compensable) rating for a right 
knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from August 1993 to May 
1997, from September 1999 to September 2007, and from 
February 2010 to December 2010. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2009 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In the May 2009 rating decision from which this appeal 
arises, the RO also denied service connection for 
hemorrhoids and a sinus disorder. The Veteran included those 
issues on his May 2009 Notice of Disagreement and the RO 
included those issues on its subsequent October 2009 
Statement of the Case. However, in his April 2010 
Substantive Appeal to the Board, the Veteran specifically 
indicated that he wished to appeal only those issues listed 
in "The Issues" section above. Therefore, as they were not 
appealed to the Board, the issues of service connection for 
hemorrhoids and a sinus disorder are not in appellate status 
and are not before the Board. 

In April 2012, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge, seated at the RO (Travel 
Board hearing). A transcript has been procured for the 
record. 

In April 2012, the Veteran submitted additional evidence 
with a waiver of Agency of Original Jurisdiction (AOJ) 
review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the pendency of the appeal, the Veteran served a 
period of active duty, lasting from approximately February 
2010 to December 2010. Although the Veteran has submitted 
some treatment records dating from this period, the complete 
service treatment records for that period of service still 
must be procured for the record. All currently outstanding 
VA and private records pertinent to the Veteran's claims 
should also be procured.

In a June 2008 VA audiology examination report, a VA 
examiner reported that the Veteran did not experience 
hearing loss symptomatology meeting the criteria for a 
hearing loss disability under VA regulations. At the April 
2012 Travel Board hearing, the Veteran testified that he 
experienced hearing loss symptomatology which he believed 
was related to his several periods of service. Considering 
the Veteran's reports of current hearing loss symptomatology 
and the Veteran's service subsequent to the provision of the 
June 2008 VA audiology examination, another VA audiology 
examination should be provided. 

The Veteran originally filed a claim for service connection 
for bilateral elbow pain with paralysis of hands. In written 
statements filed with VA and his April 2012 testimony before 
the Board, the Veteran indicated that he was actually 
seeking service connection for what he believed to be a 
neurological disorder of the upper extremities, manifested 
by occasional numbness in his fingers. Although VA provided 
the Veteran with a June 2008 VA medical examination to 
determine the nature and etiology of any musculoskeletal 
elbow or hand disorder, VA did not provide a neurological 
examination to determine the nature and etiology of any 
neurological disorder of the upper extremities. Such an 
examination should be provided.

The Veteran claims that he has a urinary tract disorder 
related to service. In the June 2008 VA medical examination, 
a VA examiner found no evidence of a urinary tract disorder. 
However, in a subsequent October 2010 service treatment 
record, written during the Veteran's most recent period of 
service, a service examiner noted treating the Veteran for 
urinary frequency problems. Therefore, another VA 
examination to determine the nature and etiology of any 
current urinary tract disorder should be provided.

The Veteran states that his right knee disability is 
manifested by symptomatology more nearly approximating that 
required for a higher (compensable) rating under VA 
criteria. The record indicates that the Veteran has 
undergone treatment for his service-connected right knee 
disability, to include a right knee surgery, since the most 
recent June 2008 VA medical examination report. As this 
indicates potential worsening of the condition since the 
most recent VA medical examination, an additional VA medical 
examination to determine the current severity of his right 
knee disability should be provided. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims 
file the Veteran's service treatment 
records for his most recent period of 
service, lasting from approximately 
February 2010 to December 2010. In doing 
so, VA regulations regarding the 
procurement of Federal records must be 
followed.

2. Obtain and associate with the claims 
file all outstanding records of VA and 
private treatment for the claimed 
disorders. All records/responses received 
should be associated with the claims file. 
All efforts to obtain the records should 
be fully documented, and the facility must 
provide a negative response if records are 
not available. Insure that the Veteran is 
provided with the necessary authorization 
and release forms to procure any 
outstanding private treatment records. At 
a minimum, procure any VA treatment 
records dated since January 2012, the date 
of the last treatment record on file. 

3. After obtaining all outstanding 
records, afford the Veteran an appropriate 
VA examination to determine the current 
nature and etiology of his claimed hearing 
loss disorder. The claims file, to include 
a copy of this Remand, must be made 
available to and be reviewed by the 
examiner. Any indicated evaluations, 
studies, and tests should be conducted.  

After a thorough examination, if a hearing 
loss disability meeting VA regulations is 
diagnosed, the examiner should address the 
following:

Whether it is at least as likely as not 
(50 percent probability or greater) 
that the Veteran's current hearing loss 
disability had it clinical onset during 
active service or is related to any 
disease, event, or injury during 
service.

The examiner should consider the Veteran's 
entire medical history concerning hearing 
loss symptomatology.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.  

4. After obtaining all outstanding 
records, afford the Veteran a VA 
neurological examination to determine the 
current nature and etiology of his claimed 
disorder of the upper extremities, claimed 
as bilateral elbow pain with paralysis of 
hands. The claims file, to include a copy 
of this Remand, must be made available to 
and be reviewed by the examiner. Any 
indicated evaluations, studies, and tests 
should be conducted.  

After a thorough neurological examination, 
the examiner should address the following:

Whether it is at least as likely as not 
(50 percent probability or greater) 
that any neurological disorder of the 
upper extremities present had it 
clinical onset during active service or 
is related to any disease, event, or 
injury during service.

The examiner should consider the Veteran's 
entire medical history concerning 
neurological symptomatology.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.  

5. After obtaining all outstanding 
records, afford the Veteran an appropriate 
VA examination to determine the current 
nature and etiology of his claimed urinary 
tract disorder. The claims file, to 
include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner. Any indicated evaluations, 
studies, and tests should be conducted.  

After a thorough examination, the examiner 
should address the following:

Whether it is at least as likely as not 
(50 percent probability or greater) 
that any diagnosed any urinary tract 
disorder present had it clinical onset 
during active service or are related to 
any disease, event, or injury during 
service.

The examiner should consider the Veteran's 
entire medical history concerning urinary 
tract disorder symptomatology.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.  

6. After obtaining all outstanding 
records, afford the Veteran a VA joints 
examination to determine the severity of 
the service-connected right knee 
disability. The relevant documents in the 
claims folder should be made available to 
the VA examiner for review.

The VA examiner should report the passive 
and active range of motion in the right 
knee in degrees and clearly indicate what 
each number represents. The VA examiner 
should determine whether the knee 
disability is manifested by painful 
motion, weakened movement, excess 
fatigability or incoordination. These 
determinations should be expressed in 
terms of the degree of additional range-
of-motion loss due to any painful motion, 
weakened movement, excess fatigability, or 
incoordination. 

The VA examiner should report whether 
there is lateral subluxation or lateral 
instability of the right knee, and if 
present, express an opinion as to the 
severity of such subluxation or lateral 
instability (slight, moderate, or severe). 
The VA examiner should report whether the 
functional impairment due to the 
disability of the right knee is severe, 
moderate or slight.

The VA examiner should report on whether 
there has been removal of the semilunar 
cartilage that is symptomatic or if there 
is semilunar cartilage dislocation with 
frequent episodes of "locking," pain, and 
effusion into the joint.

The VA examiner should provide a rationale 
for all conclusions reached.

7. After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's claims should be 
readjudicated based on the entirety of the 
evidence. If the claims remain denied, the 
Veteran and his representative should be 
issued a supplemental statement of the 
case. An appropriate period of time should 
be allowed for response.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


